Citation Nr: 1410783	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  10-06 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

 Entitlement to a rating in excess of 30 percent for pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	Donald D. Vanarelli, Esquire


WITNESSES AT HEARING ON APPEAL

Veteran and his brother

ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1984 to March 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The case was subsequently transferred to the RO in Portland, Oregon, which retains jurisdiction.

In January 2014, the Veteran and his brother testified at a hearing before the undersigned at the RO in Portland, Oregon.  A transcript of that hearing has been associated with the claims file and reviewed prior to this decision.

The issue of total disability based on individual unemployability has been raised by the record in the pre-hearing brief, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

The Veteran's pseudofolliculitis barbae covers more than 40 percent of the exposed area affected and requires near constant systemic treatment.


CONCLUSION OF LAW

The criteria for a rating of 60 percent for a skin disability have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pseudofolliculitis Barbae

In the December 2013 hearing brief, the Veteran's representative indicated that the Veteran was only claiming an increase from 30 percent to 60 percent.  Based on this statement, the following grant of 60 percent disability is considered a full grant of benefits sought on appeal.  

The Veteran's pseudofolliculitis barbae has been rated under 38 C.F.R. § 4.118 for skin disabilities and specifically under Diagnostic Code (DC) 7806 for dermatitis or eczema.  Sixty percent is the maximum rating under this Diagnostic Code.  In relevant part, a 60 percent rating requires a skin condition on more than 40 percent of exposed areas affected, or constant or near constant systemic therapy.  38 C.F.R. § 4.118, DC 7806.

The Veteran's pseudofolliculitis barbae has been noted to cover 40 percent or more of his face and neck, the affected area.  See VA Examination and Addendum Opinion 8/12, 1/13.  The Veteran and his brother report that the condition has flare-ups with more severe symptoms.  See Veteran's Statement April 2013, Brother's Statement June 2013, Hearing January 2014.  Resolving reasonable doubt in the Veteran's favor, the Board finds that his disability picture most nearly approximates a 60 percent rating for pseudofolliculitis barbae throughout the rating period on appeal.  See 38 C.F.R. § 4.118, DC 7806.

ORDER

Sixty percent disability for pseudofolliculitis barbae is granted.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


